UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NEW YORK STATE TEAMSTERS
CONFERENCE PENSION AND
RETIREMENT FUND, by its Trustees,
Michael S. Scalzo, Sr., John Bulgaro,
Daniel W. Schmidt, Tom J. Ventura, Bob
Schaeffer, Brian Hammond, Mark May and
Paul Markwitz,

                                 Plaintiff,

                   v.                                          5:16-CV-84
                                                                (FJS/ATB)
C&S WHOLESALE GROCERS, INC.,

                                 Defendant.


APPEARANCES                                     OF COUNSEL

GROOM LAW GROUP                                 EDWARD J. MEEHAN, ESQ.
1701 Pennsylvania Avenue, N.W.                  MARK C. NIELSEN, ESQ.
Suite 1200                                      STEPHEN M. SAXON, ESQ.
Washington, D.C. 20006                          LEVINE THOMAS, ESQ.
Attorneys for Plaintiff                         SAMUEL LEVIN, ESQ.

PARAVATI, KARL, GREEN &                         VINCENT M. DEBELLA, ESQ.
DEBELLA, LLP
520 Seneca Street
Suite 105
Utica, New York 13502
Attorneys for Plaintiff

C&S WHOLESALE GROCERS, INC.                     ALAN KINTISCH, ESQ.
7 Corporate Drive
Keene, New Hampshire 03431
Attorneys for Defendant

HANCOCK ESTABROOK, LLP                          JOHN G. POWERS, ESQ.
100 Madison Street                              RYAN M. POPLAWSKI, ESQ.
Suite 1500
Syracuse, New York 13202
Attorneys for Defendant

                                          -1-
JONES DAY                                           EVAN MILLER, ESQ.
51 Louisiana Avenue, N.W.                           JACOB M. ROTH, ESQ.
Washington, D.C. 20001
Attorneys for Defendant

SCULLIN, Senior Judge


                       MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Pending before the Court are (1) Defendant’s motion for partial judgment on the

pleadings pursuant to Rule 12(c), see Dkt. No. 131; (2) Defendant’s motion for summary

judgment pursuant to Rule 56, see Dkt. No. 136; and (3) Plaintiff’s cross-motion for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure, see Dkt. No. 139.


                                     II. BACKGROUND

    A. Undisputed facts

       The Penn Traffic Company (“Penn Traffic”) was a publicly traded regional grocery

business located in the Northeastern United States. See Dkt. No. 136-1, Def.’s Stmt. of

Undisputed Material Facts (“DSUMF”), at ¶ 2. 1 Before filing for bankruptcy in November

2009, Penn Traffic owned and operated approximately 80 retail grocery stores (“the corporate

stores”) and a wholesale business that procured, warehoused, and distributed groceries for more

than 100 independent retail grocery stores. See id. at ¶¶ 3-4. Penn Traffic operated two

warehouse facilities, one of which was in Syracuse, New York. See id. at ¶ 6. Penn Traffic was

obligated under three collective bargaining agreements (“CBAs”) with Teamsters Local 317 to


1
  The Court references Plaintiff’s Response to Def.’s Stmt of Undisputed Material Facts
(“PSUMF”) when there are minor discrepancies, such as word-choice or conclusions of law; but
the Court emphasizes that all of the facts in this section are undisputed.
                                              -2-
contribute to the New York State Teamsters Conference Pension and Retirement Fund

(“Plaintiff” or “the pension fund”) for work members of Teamsters Local 317 performed at the

Syracuse warehouse. See id. at ¶ 9.

        C&S Wholesale Grocers, Inc. (“Defendant”) is a privately-owned company that

provides procurement, warehousing, and distribution services for grocery businesses across the

United States. See id. at ¶ 1. In December 2008, Defendant entered into an agreement with

Penn Traffic, whereby Penn Traffic agreed to sell Defendant its relationships and contracts with

its wholesale customers in exchange for a cash payment. See id. at ¶¶ 12-13. Defendant did not

acquire Penn Traffic’s retail stores, the Syracuse warehouse lease, or the trailers, trucks, or

forklifts used at the warehouse. See id. at ¶¶ 14-16; PSUMF at ¶¶ 15(a)-16(a).

        Pursuant to the 2008 transaction, Defendant agreed to hire 30 Penn Traffic employees

who had supported Penn Traffic’s wholesale business, none of whom worked in the Syracuse

warehouse unloading trucks or storing, selecting, packing, or shipping products. See DSUMF at

¶¶ 19, 22; PSUMF at ¶ 22(a). Defendant did not hire any members of Teamsters Local 317, nor

did it expressly enter into a CBA with Teamsters Local 317. See DSUMF at ¶¶ 17-18; PSUMF

at ¶ 18(a). The 2008 transaction did not alter Penn Traffic’s CBA with Teamsters Local 317,

and its obligation to contribute to the pension fund continued. See DSUMF at ¶ 23.

        Following the 2008 transaction, Penn Traffic and Defendant entered into a separate

agreement, in which Defendant paid Penn Traffic as a subcontractor for services provided at the

Syracuse warehouse. See generally id. at ¶ 34. These services included warehousing and

distributing products out of the Syracuse warehouse for Defendant’s wholesale customers. See

id. at ¶ 31.




                                                -3-
   After Penn Traffic’s bankruptcy in November 2009, Defendant did not purchase Penn

Traffic’s interest in the Syracuse warehouse or any of the equipment used at the Syracuse

warehouse from Penn Traffic’s bankruptcy estate. See id. at ¶ 47. In May 2010, as part of its

liquidation, Penn Traffic closed the Syracuse warehouse; and, at that time, it withdrew from the

pension fund and incurred withdrawal liability. See id. at ¶¶ 48, 49. The exact amount of

withdrawal liability is disputed, but Plaintiff alleged that Penn Traffic owed nearly $60 million.

See Dkt. No. 28, First. Amend. Compl. at ¶ 80. When Plaintiff filed its complaint in 2016, Penn

Traffic had only paid Plaintiff $5,206,088.34 of that liability. See id.


   B. Procedural history

   As a result of Penn Traffic’s unpaid withdrawal liability, Plaintiff filed its complaint in the

instant action on January 22, 2016. See generally Dkt. No. 1, Compl. In its complaint, Plaintiff

alleged the following three counts against Defendant: (1) withdrawal liability as a successor to

Penn Traffic, (2) liability for transacting to evade or avoid withdrawal liability, and (3)

withdrawal liability as an employer and/or joint employer. See id. at ¶¶ 48-61. Plaintiff

amended its complaint on April 8, 2016, to allege another cause of action for liability as an

entity under common control with Penn Traffic. See Dkt. No. 28 at ¶¶ 98-96. Defendant then

moved to dismiss Plaintiff’s amended complaint. See Dkt. No. 23.

   On May 1, 2017, the Court granted Defendant’s motion in part and denied it in part. See

Dkt. No. 75, Memorandum-Decision and Order, at 27 (“the 2017 Order”). The Court ultimately

dismissed Plaintiff’s claims based on the theories of evade or avoid liability, common control

liability, and joint employer liability. See generally id. The Court found that Plaintiff pled a

plausible cause of action against Defendant based on a theory of successor liability. See id. at

17. In so finding, the Court held—for the first time in this Circuit—that the theory of successor

                                                -4-
liability is applicable to withdrawal liability under the Employee Retirement Income Security

Act of 1974 (“ERISA”). See id. at 10. Following that decision, Defendant moved for a

certificate of appealability on this issue. See Dkt. No. 79. The Court denied that motion. See

Dkt. No. 97.

   In addition to defending this case in federal court, Defendant initiated a related arbitration

proceeding challenging Plaintiff’s calculation of withdrawal liability. See Text Minute Entry,

Feb. 28, 2018, re Dkt. No. 99, Status Report; see also Dkt. No. 116, Text Order. The arbitrator

has yet to reach a decision on the amount of withdrawal liability Defendant would have to pay if

found responsible. See Dkt. No. 182, Status Report. This ongoing arbitration does not affect

the parties’ agreement that the Court address liability issues and not damages in the pending

round of dispositive motions. See Dkt. No. 116.


                                       III. DISCUSSION

   A. Parties’ cross-motions for summary judgment

   After the Court’s 2017 Order, the only remaining cause of action is based on Plaintiff’s

argument that Defendant is responsible for Penn Traffic’s withdrawal liability under the

doctrine of successor liability. The parties address this issue in their cross-motions for summary

judgment, which the Court discusses below. See generally Dkt. Nos. 136, 139.


           1. Legal standard governing motions for summary judgment

   Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment.

Under this Rule, the entry of summary judgment is warranted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). When deciding a summary judgment motion, a court must resolve


                                               -5-
any ambiguities and draw all reasonable inferences in a light most favorable to the nonmoving

party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted).


           2. Defendant’s responsibility for Penn Traffic’s withdrawal liability as a
              “successor”

                     a. Introduction

   In its 2017 Order, the Court determined that the theory of successor liability could apply to

withdrawal liability under ERISA and the Multiemployer Pension Plan Amendments Act of

1980 (“MPPAA”). See Dkt. No. 75 at 10. “[T]he primary reason for making a successor

responsible for resulting withdrawal liability is that, ‘”[a]bsent the imposition of successor

liability, present and future employer participants in the union pension plan will bear the burden

of [the predecessor’s] failure to pay its share,” which will threaten the health of the plan while

the successor reaps a windfall.’” See id. at 13-14 (quoting Resilient Floor Covering [Pension

Trust Fund Bd. of Trs. v. Michael’s Floor Covering, Inc.], 801 F.3d [1079,] 1093 [(9th Cir.

2015)] (quoting Artistic Furniture, 902 F.2d at 1328)).

   “An entity has successor liability where ‘(1) it “had notice of its predecessor’s obligations”

and (2) ‘”a sufficient continuity of identity exists between the two businesses.”’” See id. at 15

(quoting Romita v. Anchor Tank Lines, LLC, No. 11 Civ. 9641, 2014 WL 1092867, *4

(S.D.N.Y. Mar. 17, 2014) (quoting Bd. of Trs. of the Sheet Metal Workers Local Union No. 137,

1995 U.S. Dist. LEXIS 9330, at *3, 1995 WL 404873 (quoting Stotter Div. of Graduate

Plastics, 991 F.2d at 1002-03)) (other citation omitted). Thus, the Court must determine

whether Defendant had notice of Penn Traffic’s obligations and whether Defendant

“substantially continued” Penn Traffic’s business. “Finally, for successor liability to apply in

this factual context, the Court must give special consideration to Defendant’s relationship with


                                                -6-
the work that the union employees completed.” See id. at 16 (citing Howard Johnson [Co., Inc.

v. Detroit Local Joint Exec. Bd., Hotel & Rest. Emps. & Bartenders Int’l Union, ALF-CIO], 417

U.S. [249,] 262 n.9 [(1974)]).


                     b. Substantial continuity factors 2

    “‘[S]ubstantial continuity in the operation of the business before and after the sale’ of its

assets is a requirement for successor liability. For had the business not changed there would be

no reason for its financial structure to change—no reason therefore to allow the successor

company to obtain a windfall by acquiring assets free of liabilities, leaving its predecessor with

liabilities but no assets.” Bd. of Trs. of Auto. Mechanics’ Local No. 701 Union & Indus.

Pension Fund v. Full Circle Grp., Inc., 826 F.3d 994, 998 (7th Cir. 2016) (quoting Tsareff v.

ManWeb Services, Inc., 794 F.3d [841,] 845 [(7th Cir. 2015)]). In its 2017 Order, the Court

cited to the various factors that courts analyze to determine whether there is substantial

continuity between businesses, including “continuity of the workforce, management, equipment

and location” and “constancy of customers.” See Dkt. No. 75 at 12 (quoting [Einhorn v. M.L.

Ruberton Constr. Co., 632 F.3d 89,] 99 [(3d Cir. 2011)] (citing Fall River Dyeing & Finishing

Corp. v. NLRB, 482 U.S. 27, 43, 107 S. Ct. 2225, 96 L. Ed. 2d 22 (1987))) (other citation

omitted).




2
  In this section, the Court addresses the parties’ arguments regarding whether Defendant
substantially continued Penn Traffic’s business immediately after the 2008 transaction but
before Penn Traffic went bankrupt. Defendant additionally argues that it did not “substantially
continue” the Syracuse warehouse operations following Penn Traffic’s bankruptcy. See Dkt.
No. 136-2, Def’s Memorandum of Law, at 37-44. Because the Court ultimately concludes that
Defendant did not substantially continue Penn Traffic’s business following the 2008
transaction, the Court does not reach the merits of Defendant’s post-bankruptcy argument.
                                                -7-
                               i. Continuity of the workforce and management

       The most important continuity factor that the Court must consider is whether there was

continuity of the workforce and management. See Members of Bd. of Admin. of Toledo Area

Indus. UAW Ret. Income Plan v. OBZ, Inc., 348 F. Supp. 3d 635, 648 (N.D. Ohio 2018). The

facts of this case present a novel scenario in which a buyer of a business’s assets—but not its

employees—hires the business as a subcontractor so that the business could continue to do the

same work it did before the sale of its assets. In cases where a buyer acquires the seller’s assets,

including its employees, other courts have found substantial continuity of the workforce unless

other questions of fact were present. See, e.g., OBZ, Inc., 348 F. Supp. at 639; Einhorn v. M.L.

Ruberton Constr. Co., 632 F.3d 89, 91-92 (3d Cir. 2011).

       For example, in Einhorn v. M.L. Ruberton Constr. Co., Statewide, a highway

construction company, faced a series of financial hardships; and it was delinquent on its

contributions to Teamsters Local 676’s and other CBAs’ pension funds. See Einhorn, 632 F.3d

at 91-92. To resolve some of these issues, Local 676 and Ruberton, a general construction

company, entered into an agreement whereby Ruberton would hire Statewide’s existing

workforce covered by the current CBA, and that the CBA would govern such employment until

a new CBA was negotiated. See id. at 92. In a second agreement, Statewide sold its assets to

Ruberton for $1.6 million in cash. See id. In addition to the existing employees, Ruberton hired

more than half of Statewide’s former employees in the months following the sale, including its

Vice President and 33% shareholder. See id. Statewide remained in business for some time

after the asset sale using subcontractors, and it hired Ruberton as one such subcontractor, billing

Statewide more than $400,000 for rented employees and equipment. See id.


                                               -8-
       The Einhorn court noted that the parties disputed whether Ruberton continued

Statewide’s business; and, if so, to what extent. See id. at 100. For example, the court noted,

“Ruberton argues that ‘even if Ruberton were deemed to have continued Statewide’s business,

that continuation would be limited to the … business’ covered by the Local 676 CBA and it

could not be liable for contributions owed in connection with Statewide’s other CBAs.” Id.

(citation omitted). The court held that the presence of factual disputes rendered summary

judgment inappropriate. See id.

       Additionally, in OBZ, Inc., Lockrey, a machining and fabricating company, executed an

asset purchase agreement with Toledo Wire, in which Lockrey would pay Toledo Wire

$250,000 for its machinery, customer list, and its goodwill. See OBZ, Inc., 348 F. Supp. 3d at

639. After the sale, Lockrey offered jobs to all of Toledo Wire’s employees and hired former

Toledo Wire manager Eric Fodor. See id. at 640. The court noted that continuity of the

workforce was the “most important[ ]” factor that weighed in favor of finding that Lockrey

substantially continued Toledo Wire’s business. See id. at 648. However, because a reasonable

person could draw conflicting inferences from Lockrey’s use of Toledo Wire’s intangible

assets, the court found that neither side was entitled to summary judgment. See id. at 648-49.

       The Court finds that the inverse of these courts’ rulings is true; if a buyer does not

acquire a seller’s employees, this weighs against substantial continuity. There is no dispute that

Defendant did not actually employ the workers in the Syracuse warehouse; Penn Traffic did.

See DSUMF at ¶¶ 20-22; PSUMF at ¶¶ 20(a)-22(a). 3 This weighs in favor of Defendant. It is



3
  Plaintiff denies this fact only insofar as Defendant claims that its employees were physically
located outside of the Syracuse warehouse facility and that David Adamsen, the person in
charge of the entire wholesale business, was not present and in day-to-day contact with Penn
Traffic’s Vice President of Distribution, Tim Cipiti. These are not genuine issues of material
fact. Simply being in the same building, by itself, does not show that Defendant substantially
                                               -9-
further undisputed that, from December 2008 until the closure of the warehouse, Penn Traffic

retained authority to hire, terminate, and discipline employees who worked at the Syracuse

warehouse. See DSUMF at ¶¶ 37, 39. After the 2008 transaction, Penn Traffic continued to

handle benefits and payroll for the members of the Teamsters Local 317 who worked at the

Syracuse warehouse. See DSUMF at ¶ 38. The 2008 agreement did not alter Penn Traffic’s

CBA with Teamsters Local 317 or its obligation to contribute to the pension fund at all. See

DSUMF at ¶ 23. Additionally, from December 2008 until the closure of the warehouse, Penn

Traffic continued to employ the managers who oversaw the Syracuse warehouse workers, and

those workers reported to supervisors at Penn Traffic. See DSUMF at ¶¶ 40-41.

       The Court finds that the above-stated facts, taken together with the caselaw, show that

Defendant’s failure to acquire the warehouse workers as its own employees ultimately means

that it did not substantially continue Penn Traffic’s workforce and management after the 2008

transaction. Thus, this factor weighs in Defendant’s favor.


                              ii. Constancy of customers

       To determine the second factor, courts look at whether the successor took over the

predecessor’s customers. See generally Fall River Dyeing & Finishing Corp. v. NLRB, 482

U.S. 27, 57-58 (1987). Before the 2008 transaction, the Syracuse warehouse served two sets of

customers: (1) independent stores that contracted with Penn Traffic to obtain their products and

receive other services, and (2) the corporate stores owned and operated by Penn Traffic itself.

The corporate stores were the dominant customers, responsible for greater than 70% of the




continued Penn Traffic’s Syracuse warehouse. Additionally, Plaintiff does not assert that Mr.
Adamsen had authority over Mr. Cipiti, even if they had day-to-day contact.

                                              - 10 -
volume of product that was shipped through the warehouse, whereas the independent stores

accounted for only 30% of the warehouse traffic. See DSUMF at ¶¶ 6-7, 32.

       Defendant argues that these percentages did not change after it acquired Penn Traffic’s

customer relationships for the independent stores in the 2008 transaction. See Dkt. No. 136-2 at

28. According to Plaintiff, however, Defendant made a “conscious decision” to take over Penn

Traffic’s relationships with its independent wholesale customers; and, further, taking over 30%

of the warehouse inventory intended for Defendant’s wholesale customers “is at least some

evidence of substantial continuity.” See Dkt. No. 139-2 at 44-45. To the contrary, Defendant

responds that taking over 30% of the operations should not justify imposing on it 100% of Penn

Traffic’s withdrawal liability. See Dkt. No. 154, Def’s Reply, at 14. “That is why the

successorship doctrine requires ‘substantial’ continuity,” Defendant asserts, and 30% is not

substantial. See id.

       The Court finds that this case is analogous to a case the Second Circuit recently decided,

in which the Department of Education (“DOE”) and the Union negotiated a written agreement

whereby the DOE agreed to insert Employee Protection Provisions into all of its transportation

contracts, including those with its Contractors who employed drivers and escorts responsible for

driving buses and supervising and aiding students on their trips to and from school. See Div.

1181 A.T.U. – N.Y. Emps. Pension Fund v. City of New York Dep’t of Educ., 910 F.3d 608, 612-

13 (2d Cir. 2018). The Employee Protection Provisions required each Contractor to contribute

to the Union’s pension fund on behalf of the participating employees in amounts determined by

its DOE contract or with its CBA with the union. See id. at 613.

       Ultimately, the pension fund’s trustees determined that the Contractors effected a

“complete withdrawal” from the fund, triggering “withdrawal liability” under the MPPAA. See


                                             - 11 -
id. (citing 29 U.S.C. § 1381(a)). After discovery, which was limited to the pension fund’s alter

ego claim, the DOE moved for summary judgment. See id. The district court granted

Defendant’s motion, reasoning that no reasonable jury could conclude, based on the evidence

proffered by the pension fund, that the Contractors were the corporate alter egos of the DOE.

See id. at 614. The Second Circuit affirmed, thus holding that the DOE was not responsible for

the Contractors’ withdrawal liability. See generally id. at 619.

       The undisputed facts in this case show that Defendant subcontracted Penn Traffic to

handle distribution and warehousing for its independent wholesale clients (whom Defendant

purchased from Penn Traffic). See DSUMF at ¶ 31; PSUMF at ¶ 31(a). Based on this

agreement, Defendant paid Penn Traffic for the warehouse work it did for Defendant’s

customers, and Penn Traffic contributed to the pension fund for that work. See Dkt. No. 154 at

14. Defendant argues that this situation is essentially the same as the DOE hiring Contractors to

transport the school district’s children to school and contribute to the bus driver’s and escort’s

pension fund for that work, which did not result in liability for the DOE. See Dkt. No. 154 at 14

(citing Div. 1181 A.T.U., 910 F.3d at 618). The Court finds this rationale persuasive; and, thus,

the “constancy of customers” factor weighs in Defendant’s favor.


                                       iii. Continuity of facilities and equipment

       This factor asks whether the successor acquired the predecessor’s facilities and

equipment. See generally Fall River Dyeing, 482 U.S. at 44. Defendant notes that, although it

purchased assets from Penn Traffic in 2008, those assets were associated with the wholesale

business, not the Syracuse warehouse’s operations. See id. In fact, Defendant asserts, the 2008

Asset Purchase Agreement specifically excluded all tangible and intangible assets relating to the

warehouse facilities. See id. at 30. Plaintiff argues that it is most important that Defendant

                                               - 12 -
owned all the inventory inside of the warehouse; and, thus, it owned the most valuable assets

associated with the warehouse. See Dkt. No. 139-2 at 49. Plaintiff asserts that, by virtue of the

fact that Defendant had “full and complete ownership of any inventory” in the warehouse, it

was de facto Defendant’s warehouse. See id.

       Defendant responds that it is “wrong … to characterize inventory as an ‘asset’ of the

warehouse. The role of the warehouse was to store and distribute inventory—not to buy, sell, or

own it. Thus, the relevant assets are those used for warehousing work (e.g., forklifts, racking,

and trucks), not cases of groceries. [Defendant] was no more the ‘de facto’ owner of Penn

Traffic’s warehouse … than Amazon is the ‘de facto’ owner of the U.S. Postal Service’s

warehouse.” See Dkt. No. 154 at 17.

       Looking at the undisputed facts, Penn Traffic continued to lease the warehouse from a

third party after the 2008 transaction, meaning that neither Penn Traffic nor Defendant owned

the building. See DSUMF at ¶ 15; PSUMF at ¶ 15(a). Penn Traffic also continued to own the

forklifts, trucks, trailers, and other equipment used at the Syracuse warehouse up until it closed

in May 2010. See DSUMF at ¶ 28; PSUMF at ¶ 28(a). Additionally, following the 2008

transaction, Penn Traffic provided “warehousing and distribution services” for Defendant’s

customers out of the Syracuse warehouse – not procurement or other inventory-based services.

See DSUMF at ¶ 31; PSUMF at ¶ 31(a). Based on these facts, the Court finds that Defendant

did not substantially continue Penn Traffic’s facilities or equipment; and, thus, this factor

weighs in Defendant’s favor.


                                       iv. Conclusion

       For the above-stated reasons, the Court finds that Defendant did not substantially

continue Penn Traffic’s business after the 2008 transaction. Therefore the Court need not

                                               - 13 -
determine whether Defendant was on notice of Penn Traffic’s pension obligations, nor must it

analyze Defendant’s relationship with the work that the union employees completed. 4 Based on

the Court’s finding, Defendant cannot be held responsible for Penn Traffic’s withdrawal

liability under the doctrine of successor liability. As such, the Court finds Plaintiff’s remaining

arguments are without merit.


    B. Defendant’s motion for partial judgment on the pleadings

    Also pending before the Court is Defendant’s motion for partial judgment on the pleadings.

See Dkt. No. 131. This motion asks the court to “cap[ ] any liability at the unpaid balance of the

sum set forth in a settlement agreement between Plaintiff and the Penn Traffic Company.” See

id. Notably, Plaintiff and Penn Traffic reached a settlement during Penn Traffic’s bankruptcy

proceedings whereby the parties agreed that Plaintiff was entitled to (1) a single general

unsecured claim against Penn Traffic in the amount of $32,096,880.00, (2) a single

administrative claim against Penn Traffic in the amount of $991,768.00, and (3) priority claims

against Penn Traffic in the amount of $371,597.00. See Dkt. No. 131-3, Ex. 1.

    The Court construes this motion as asking the Court to cap damages. See Dkt. No. 131-1,

Def.’s Memorandum in Support of Mot. on Pleadings, at 6 (arguing “[Plaintiff]’s recovery is

capped at approximately $28 million, as a matter of law. [Defendant] is thus entitled to

judgment on the pleadings respecting [Plaintiff]’s demands in excess of that figure.” (citation



4
  However, if the Court were to decide the issue of notice, it would find that Defendant was on
notice of Penn Traffic’s withdrawal liability. This is because “an asset buyer is on notice of,
and therefore subject to, successor liability if he has ‘notice that the seller may be contingently
liable for withdrawal liability’” under the MPPAA. Full Circle Grp., Inc., 826 F.3d at 997
(quoting Tsareff v. ManWeb Services, Inc., 794 F.3d at 844-47). Defendant admitted that “[o]f
course, [it] knew that the Fund was underfunded, and that if Penn Traffic closed the warehouse,
Penn Traffic would incur withdrawal liability.” See Dkt. No. 136-2 at 34. Therefore, the notice
element for successor liability is satisfied.
                                               - 14 -
omitted)). The Court does not reach the merits of this motion, however, because it finds that

Defendant is not responsible for Penn Traffic’s withdrawal liability. Thus, the Court denies

Defendant’s motion for partial judgment on the pleadings as moot.


                                      IV. CONCLUSION

       After carefully considering the entire file in this matter, the parties’ submissions, and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant’s motion for summary judgment, see Dkt. No. 136, is

GRANTED; and the Court further

       ORDERS that Plaintiff’s cross-motion for summary judgment, see Dkt. No. 139, is

DENIED; and the Court further

       ORDERS that Defendant’s motion for partial judgment on the pleadings, see Dkt. No.

131, is DENIED as moot; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and

close the case.


IT IS SO ORDERED.


Dated: March 18, 2020
       Syracuse, New York




                                              - 15 -
